DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 11/8/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.     No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites a personal care formulation comprising a Carthamus extract, glycerin and at least one diluent, carrier or excipient suitable for use in a personal care composition where said Carthamus extract comprises about 45 % to about 95 5 w/w of the 12 S total protein sedimentation fraction comprising carmin protein where the personal care formulation is selected from a skin care formulation, a bath and body formulation, a sun care formulation, a make-up formulation, a shaving formulation and hair care formulation. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-8 and 12 is drawn to a composition of matter, in this case a composition comprising substantially pure carmine and diluent, carrier or excipient.. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is an extract and protein from plant (i.e., the substantially pure carmine) and a diluent, carrier or excipient which may be naturally occurring such as water.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-8 and 12, the answer is no.  There is not a practical application of the law of nature. 
no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in personal care products) does not amount to significantly more than the judicial exception. Carmin protein is a natural protein extracted from Safflower (Carthamus tinctorius) seeds and the recitation of a carrier or diluent encompasses natural products such as water. Applicants have amended the claim to recite glycerin however, glycerin itself is a naturally occurring product and thus is not sufficient to overcome the rejection. Glycerin, also known as glycerol, is a natural compound derived from vegetable oils or animal fats.  As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al. (US 2013/0319449), Tang (US 2011/0287478), Prakash et al. “Effect of Acidic pH on the Protein Carmin from Safflower Seed (Carthamus tinctorius)”, .
Xavier et al. (US 2013/0319449) (hereinafter Xavier et al.) disclose a topically applied hair care composition (i.e., personal care) containing 1 to 80 w/w % of one or more proteins that may be obtained from safflower (claim 1). Thus, one protein may be contained. Claim 3 recites the carmin protein comprises less than about 40 % w/w of other seed proteins. Less than about 40 could be none and thus the disclosure of one protein (i.e., Safflower) of Xavier meets this limitation. Safflower is also known as Carthamus tinctorius. 1-80 % is a range that overlaps with 0.1 to 10 %. The composition may comprise a cosmetically acceptable base which is aqueous (i.e., water as carrier) (para 0034). Table 2 discloses formulations may include PPG-28-Buteth-35 (i.e., excipient) as a known hair conditioning agent (i.e., moisturizer), surfactant and emulsifying agent. Xavier disclose inclusion of glycerin (para 0033 and phase II treatment page 10 and claim 7). Phase III also includes excipients and is a conditioner where excipients include known hair conditioning agents such as polyqaternium-10 which is known in the art as conditioning agent. The compositions further comprise glycerin (claim 7). The post treatment phase lock in the hair builder ingredients and is done so by application of a composition that forms a barrier over the external surface of the cuticle (para 0041).Xavier disclose the composition do not damage the cuticle (para 0021). Xavier et al. disclose the enhanced crosslinking tends to "lock in" or trap beneficial ingredients under the cuticle, thus achieving a long term effect that persists through several shampoo and rinse cycles (para 0018). Thus, protecting the cuticle. 

	Tang (US 2011/0287478) (hereinafter Tang) discloses protein concentrates and protein isolates (abstract) are useful as a cosmetic ingredient (para 0512). Oilseed protein isolate may comprise safflower seed protein isolate (para 0502). Tang discloses in an embodiment there is a protein isolate having protein content of at least 90 % protein comprising a first protein fraction comprising between 10 % and 40 % 2S protein and a second protein fraction comprising between 30 % and 70 % 12S protein (para 0326-0328). 30-77 % overlaps with 45-90 %.
	Tang does not disclose the safflower protein is carmin. 
	Prakash et al. “Effect of Acidic pH on the Protein Carmin from Safflower Seed (Carthamus tinctorius) (hereinafter Prakash et al.) disclose safflower seed consists predominantly of one major protein fraction, sedimentation coefficient 12S, and three other components of sedimentation 2S, 7S, and 17S. The major protein fraction (12S) is termed carmin and constitutes nearly 65 % of the total protein content (introduction paragraph). 65 % 12S overlaps with the claimed 45-95 %.
Prakash et al. “Homology in Oilseed proteins” (hereinafter Prakash et al. 2) disclose that in many properties there seems to be considerable homology between the high molecular weight of various oilseeds (discussion on page 1212). The globular shape and high molecular weight would facilitate dense packing of these proteins in the 
“Using Proteins to Impart Conditioning Benefits to Hair” (hereinafter Protein reference) disclose that high molecular weight proteins have film forming attributes that can repair and protect the cuticle (3rd paragraph). 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the 12S fragment of Tang be carmin and the safflower seed protein of Xavier be substantially pure carmin. One would have been motivated to do so because carmin is a high molecular weight protein and high molecular weight proteins have film forming attributes that can repair and protect the cuticle. 

6.	Claims 1 and 6  are  rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al. (US 2013/0319449), Tang (US 2011/0287478), Prakash et al. “Effect of Acidic pH on the Protein Carmin from Safflower Seed (Carthamus tinctorius)”, Prakash et al. “Homology in Oilseed proteins”, and  Using Proteins to Impart Conditioning Benefits to Hair (January 2014)  as applied to claims  1-5, 7 and 12 above, and further in view of Lee et al. “Chemical composition and oxidative  stability of safflower oil prepared from safflower seed roasted with different temperatures” and Johnson (US 20150150782).
The modified Xavier has been discussed supra and does not disclose the carmin protein extract is an extract comprising from about 5% to about 50% endogenous Carthamus plant oils. 

Lee et al. does not disclose amounts of endogenous Carthamus plant oils. Johnson (US 20150150782) (hereinafter Johnson) disclose hair care composition that contains conditioning agent which may be linoleic acid  which is present from about .001 wt  % to about 20 wt % (abstract, para 0079 and 0081). With regards to the source of the plant oils it is noted that the source in which the oil is derived is given little patentable weight to a composition. However, safflower seed oil is disclosed as containing linoleic acid and hair care compositions contain linoleic acid as conditioning agent and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have other oils such as linoleic acid present in the carmin protein extract from safflower seed for the purpose of conditioning hair. 

RESPONSE TO ARGUMENTS
7.	Applicants arguments have been carefully considered and are not persuasive for the reasons below. 
Applicants argue that the composition would not exist by any means other than human intervention and the claims are analyzed as a whole. The claimed invention containing substantially pure 12S sedimentation fraction containing carmine protein, glycerin and at least one diluent, carrier or excipient is not a natural phenomenon. The composition does not exist in nature. Applicants point to Wanker v. United States, 146 Fed. Cl. 582, 2020 where the court considered the claimed combination of elements. 

At step two, the claims are analyzed for any “additional features” constituting an “inventive concept,” despite being “directed to an natural product. Any “additional features” identified “must be more than ‘well-understood, routine, conventional activity. “[S]imply appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patentable.”  Mayo, 566 U.S at 82.  If the “only ‘inventive concept’ is the application of an natural product  using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an natural product. 
The cited case does not apply to the instant application because the fact pattern is not the same. Each case is evaluated on its own merits. The Wanker v. USA case analyzed claim 1 which related to a method, the instant case is drawn a composition not a method. The case was in relation to an abstract idea whereas the instant case is to a natural product.
Applicants argue that Xavier does not disclose the use of high molecular weight proteins such as carmin. Applicants argue that the present invention is hair building molecules that are sufficiently small to penetrate the intact cuticle and that by sufficiently small we mean less than about 1000 Da (para 0022). A person of ordinary skill in the art would further screen for use in haircare formulations based on size, with small proteins being preferred. 

	In response, the Examiner disagrees that there is a teaching away from high molecular weight proteins. Paragraph 0022 disclose that the composition merely include hair building molecules that are small molecular weight to penetrate the in-tact-cuticle and smaller molecular mass is preferred. However, this teaching does not exclude inclusion of high molecular weight. 
	Claim 1 has been amended in that it does not require a high molecular weight of 300,000 Da. Claim 1 states a 12S total protein sedimentation fraction comprising carmin protein but does not specify the molecular weight. It is noted that the limitation was previously removed from the claim in order to overcome the 112 1st in the office action mailed 11/27/2020. It is maintained that the molecular weight is not limited to small. Small is preferred as it penetrates faster and reaches the cuticle sooner (para 0020), however, this is not a teaching that the high molecular weight would not be used. The protein reference discloses that high molecular weight proteins can repair and protect the cuticle. Claim 1 of Xavier does not require small molecular weight as only the reducing sugar is defined. The Examiner maintains the position that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have the 12S fragment of Tang be that of carmine and Xavier substantially pure carmin for its film forming attribute of repairing and protecting the cuticle. Xavier does not say that high molecular weight cannot be used it just prefers use of low molecular weight but the compositions are comprising and permit inclusion of ingredients that are drawn to In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Applicants argue Tang does not teach high molecular weight protein isolates. In response, this argument is not found persuasive because Tang disclose 12 S protein fraction but was not relied upon to show the high molecular weight. The combined teaching of Prakash disclose the 12S fraction is carmine and Prakash et al. 2 disclose high molecular weight oilseeds and that carmine is a high molecular weight protein. Carmine contains a 12S protein fraction. The Protein Reference discloses that high molecular weight proteins have film forming attributes that can repair and protect cuticles. 
	Applicants argue that Tang does not teach high molecular weight fractions for use in cosmetics. 
	In response, the Examiner disagrees that use in cosmetics are not taught as para 0999 disclose canola isolates are used in cosmetics. Para 0512 disclose use of hydrolyzed protein in cosmetics however, para 0999 disclose protein isolates which have been disclosed to be safflower or canola, are useful in cosmetic applications. While this is for canola, it is noted that the reference discloses canola or safflower as the protein isolate.
	Applicants argue that the Protein reference does not teach isolated carmine would be useful in personal care formulation as it only teaches a single high molecular weight protein and not carmine. Applicants argue that Crodasone W is not a high 
	In response, the Examiner respectfully submits this is not found persuasive because the protein reference is not limited to only to Crodasone W. The reference generally teaches that “the functions of proteins in hair care is largely dependent on the size of the molecules and whether they pass into the hair’s cortex or remain on the surface. Proteins with low molecular weights are small enough to penetrate the hair cuticle to delivery moisturizing benefits within the hair itself, while those with high molecular weights have fil-forming attributes which can repair and protect the cuticle”. This statement provide motivation to further include high molecular weight proteins and as demonstrated by the combined teachings, carmine has a high molecular weight. 
Applicants argue that with regards to Lee that claim 1 does not require Linoleic acid or endogenous carthamus plant oils. 
	In response, the Examiner notes claim 6 depends on claim 1 and thus all the limitations of claim 1 are incorporated into claim 6. Lee was added to address the endogenous Carhtamus plant oils. Linoleic acid is a conditioning agent present in overlapping amounts as taught by Johnson. Safflower seed contains linoleic acid which is useful in hair care compositions as conditioning agent. 




CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615